EXHIBIT 10.49

 

SHARE PURCHASE AGREEMENT

 

This SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
21st day of December by and between IMS Health Incorporated, a Delaware
corporation (“Seller”), and The TriZetto Group, Inc., a Delaware corporation
(the “Company”).

 

WHEREAS, Seller owns, beneficially and of record, 12,142,857 shares (each, a
“Share” and collectively, the “Shares”) of common stock, par value $0.001 per
share, of the Company; and

 

WHEREAS, Seller desires to sell and the Company desires to purchase all of the
Shares for the consideration and on the terms set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties and covenants set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

SALE AND PURCHASE OF THE SHARES; CLOSING

 

1.01 Sale and Purchase.

 

(a) Subject to the terms and conditions set forth in this Agreement, Seller
agrees to sell to the Company, and the Company agrees to purchase from Seller,
the Shares for the consideration specified below.

 

(b) The purchase price for the Shares to be paid by the Company to Seller shall
be $81,964,284.00 (the “Purchase Price”).

 

1.02 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall be held at the offices of Seller, 1499 Post Road,
Fairfield, Connecticut, concurrently with the execution and delivery hereof, or
at such other location or at such other time and date as the parties hereto may
mutually agree. At the Closing, the following items shall be delivered by the
parties:

 

(a) Seller shall deliver to the Company certificates representing the Shares,
duly endorsed or accompanied by stock powers duly executed in blank and
otherwise in form reasonably acceptable for transfer on the books of the
Company;

 

(b) The Company shall deliver to Seller the Purchase Price in the form of (i) an
amount in cash equal to $ 44,550,000.00 by wire transfer of immediately
available funds to the account designated by Seller and (ii) a promissory note
payable to Seller in the principal amount of $37,414,284.00, which promissory
note shall be payable in full on January 21, 2005 (the “January Note”),
substantially the form attached hereto as Exhibit A; and



--------------------------------------------------------------------------------

(c) Seller and the Company shall deliver, each to the other, a cross receipt
evidencing delivery of the Shares and the Purchase Price therefor.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.01 Of Seller. Seller hereby represents and warrants to the Company that:

 

(a) Incorporation and Corporate Power; Execution, Delivery; Valid and Binding
Agreement. Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware. Seller has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement. The execution, delivery and performance of this Agreement
by Seller and the consummation of the transaction contemplated hereby have been
duly and validly authorized by Seller, and no additional corporate or
shareholder authorization or consent is required in connection with the
execution, delivery or performance by Seller of this Agreement. This Agreement
has been duly executed and delivered by Seller and constitutes a legal, valid
and binding obligation of Seller, enforceable in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (the “Bankruptcy and Equity
Exception”).

 

(b) The Shares. Subject to the provisions of the Stockholder Agreement, dated as
of October 2, 2000, by and between the Company and Seller (the “Stockholder
Agreement”), Seller is the beneficial and record owner of the Shares, free and
clear of all liens, pledges, security interests, claims or other encumbrances.
Except as set forth in this Agreement and the Stockholder Agreement, there are
no agreements or other rights or arrangements existing that provide for the
sale, purchase, exchange or other transfer by Seller of all or any portion of
the Shares.

 

(c) No Conflicts. Seller’s execution and delivery of this Agreement and the
performance by Seller of its obligations hereunder will not conflict with or
violate any other agreement or understanding, written or oral, to which Seller
is a party or to which any of the Shares are subject or bound.

 

(d) Access to Information; Informed Decision. Seller has been provided access to
and the opportunity to review all material financial and business records of the
Company, and to ask such questions of the officers of the Company, as necessary
to make a deliberate and informed decision as to whether to sell the Shares to
the Company on the terms provided in this Agreement.

 

(e) Brokerage. No broker, finder, investment banker or other third party is
entitled to receive any brokerage commissions, finder’s fees, fees for financial
advisory services or similar compensation in connection with the transaction
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of Seller.

 

2



--------------------------------------------------------------------------------

2.02 Of the Company. The Company hereby represents and warrants to Seller that:

 

(a) Incorporation and Corporate Power; Execution, Delivery; Valid and Binding
Agreement. The Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware. The Company has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and the January Note (collectively, the
“Company Closing Documents”). The execution, delivery and performance of the
Company Closing Documents by the Company and the consummation of the transaction
contemplated hereby have been duly and validly authorized by the Company, and no
additional corporate or shareholder authorization or consent is required in
connection with the execution, delivery or performance by the Company of the
Company Closing Documents. The Company Closing Documents have been duly executed
and delivered by the Company and constitute legal, valid and binding obligations
of the Company, enforceable in accordance with their respective terms, subject
to the Bankruptcy and Equity Exception.

 

(b) No Conflicts. The Company’s execution and delivery of the Company Closing
Documents and the performance by the Company of its obligations thereunder will
not conflict with or violate any other agreement or understanding, written or
oral, to which the Company is a party or to which any of its assets are subject
or bound.

 

(c) Brokerage. No broker, finder, investment banker or other third party is
entitled to receive any brokerage commissions, finder’s fees, fees for financial
advisory services or similar compensation in connection with the transaction
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of the Company.

 

ARTICLE III

MISCELLANEOUS

 

3.01 Notices. All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed to be given if delivered personally, via
facsimile, sent by nationally recognized overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following address (or such other address for a party as shall be
specified by like notices):

 

Notices to the Company:      The TriZetto Group, Inc.        567 San Nicholas
Drive, Suite 367        Newport Beach, CA 92660        Facsimile No.: (949)
219-2198        Attention: General Counsel

 

3



--------------------------------------------------------------------------------

       With a copy to:        K.C. Schaaf        Stradling Yocca Carlson & Rauth
       660 Newport Center Drive, Suite 1600        Newport Beach, CA 92660-6422
       Facsimile No.: (949) 725-4100 Notices to Seller:      IMS Health
Incorporated        1499 Post Road        Fairfield, CT 06824        Facsimile
No.: (203) 319-4552        Attention: General Counsel        With a copy to:  
     Keith A. Pagnani        Sullivan & Cromwell LLP        125 Broad Street  
     New York, NY 10004        Facsimile No.: (212) 558-3588

 

All such notices and other communications shall be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a facsimile, when the party receiving such copy shall have confirmed
receipt of the communication, (c) in the case of delivery by nationally
recognized overnight courier, on the business day following dispatch, and (d) in
the case of mailing, on the third business day following such mailing.

 

3.02 Entire Agreement. This Agreement, together with the documents referred to
in this Agreement, constitutes the entire agreement of the parties and
supersedes all prior agreements and undertakings, both written and oral, between
the parties with respect to the subject matter herein.

 

3.03 Assignment. This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder may be assigned by either party hereto
without the prior written consent of the other party hereto.

 

3.04 Parties in Interest. This Agreement is not intended to, and does not,
confer upon any person other than the parties hereto any legal or equitable
rights, remedies or claims under or with respect to this Agreement or any
provision of this Agreement.

 

4



--------------------------------------------------------------------------------

3.05 Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.

 

3.06 Counterparts. This Agreement may be executed via facsimile in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
agreement.

 

3.07 Amendment. This Agreement may be modified only by written agreement signed
by each of the parties hereto.

 

3.08 Governing Law and Venue; Consent to Jurisdiction; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Delaware without regard to conflicts of law principles. The
parties hereby irrevocably submit to the jurisdiction of the courts of the State
of Delaware and the Federal courts of the United States of America located in
the State of Delaware solely in respect of the interpretation and enforcement of
the provisions of this Agreement and of the documents referred to in this
Agreement, and in respect of the transaction contemplated by this Agreement, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue therefore may
not be appropriate or that this Agreement or any such document may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such a Delaware State or Federal court. The parties hereby consent to and
grant any such court jurisdiction over the person of such parties and over the
subject matter of such dispute and agree that mailing of process or other papers
in connection with any such action or proceeding in the manner provided in
Section 3.01 hereof or in such other manner as may be permitted by law shall be
valid and sufficient service thereof. The parties hereby irrevocably waive the
right to trial by jury with respect to any claims under this agreement or any
document referred to in this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

IMS HEALTH INCORPORATED By  

/s/ Robert H. Steinfeld

--------------------------------------------------------------------------------

Name:   Robert H. Steinfeld Title:   Senior Vice President, General Counsel and
Corporate Secretary THE TRIZETTO GROUP, INC. By  

/s/ James C. Malone

--------------------------------------------------------------------------------

Name:   James C. Malone Title:   Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

 

SUBORDINATED PROMISSORY NOTE

 

$37,414,284.00

  Dated: December     , 2004

 

FOR VALUE RECEIVED, The TriZetto Group, Inc., a Delaware corporation (the
“Company”), hereby promises to pay to the order of IMS HEALTH INCORPORATED, a
Delaware corporation (“Payee”), the principal amount of THIRTY SEVEN MILLION
FOUR HUNDRED FOURTEEN THOUSAND TWO HUNDRED EIGHTY FOUR DOLLARS (the “Principal
Amount”), plus interest as set forth below from the date of this Note on the
unpaid balance. All principal and interest is to be paid without setoff or
counterclaim as set forth below. The Company further agrees as follows:

 

  (1) Interest and Maturity. The Note will bear simple interest at an annual
rate equal to 5.75% from the date of this Note until this Note is paid in full;
provided, however, that if this Note is not paid in full by the Maturity Date
(as defined below), the unpaid interest will automatically be added to the
Principal Amount and this Note will then bear interest at an annual rate equal
to 12.00%, compounded monthly on the 21st day of each calendar month, from and
including the Maturity Date to but excluding the date on which all outstanding
amounts owing under this Note are paid in full. Interest shall be calculated on
the basis of a year of 365 days and charged for the actual number of days
elapsed. Accrued interest shall be payable in cash at the time the Company pays
the principal amount of this Note. All outstanding amounts owing under this
Note, including unpaid interest and principal, are due and payable on January
21, 2005 (the “Maturity Date”).

 

  (2) Manner of Payment. All payments of principal and interest on this Note
shall be made by wire transfer of immediately available funds to an account
designated in writing by Payee.

 

  (3) Prepayment. This Note may be pre-paid by the Company at any time without
penalty.

 

  (4) Acceleration. This Note shall automatically become immediately due and
payable if (a) the Company commences any proceeding in bankruptcy or for
dissolution, liquidation, winding-up, or other relief under State or Federal
bankruptcy laws; (b) such proceedings are commenced against the Company, or a
receiver or trustee is appointed for the Company or a substantial part of its
property, and such proceeding or appointment is not dismissed or discharged
within 60 days after its commencement; (c) the Company is unable to, or admits
in writing its inability to, pay its debts when they become due; (d) the Company
makes an assignment for the

 

A-1



--------------------------------------------------------------------------------

benefit of creditors, or petitions or applies to any tribunal for the
appointment of a custodian, receiver or trustee for it or a substantial portion
of its assets or has a receiver, custodian or trustee appointed for all or a
substantial portion of its assets; or (e) the Company takes any action
effectuating, approving or consenting to any of the foregoing.

 

  (5) Subordination

 

(a) Subordination and Standby.

 

(i) Indebtedness. Unless and until all Senior Indebtedness has been paid in
full, Payee agrees that it shall not accept or receive, by payment, setoff, or
in any other manner, from the Company the whole or any part of any sums which
may now or hereafter be owing to Payee on account of the Subordinated
Indebtedness; provided, however, that so long as no default in the payment when
due of any amounts owing under the Senior Loan Documents, and no other default
which is the subject of a Payment Blockage Notice (as defined below), has
occurred and is continuing under the Senior Loan Documents, the Company may make
payments to Payee under the Subordinated Indebtedness upon maturity of this Note
or, at the option of the Company, at such earlier time as the Company elects to
pre-pay all or any portion of this Note. Payee agrees that the Subordinated
Indebtedness is and shall be expressly Subordinate and Junior in Right of
Payment.

 

(ii) Liens. Payee agrees that it shall not obtain from the Company any Liens
against any of the Collateral for any purpose including to secure the
Subordinated Indebtedness. In the event that Payee obtains any such Liens in
violation of the provisions of this Note, any and all of such Liens shall in
each case be subordinate to the Liens in the Collateral held by Senior Lenders
to secure the Senior Indebtedness. Unless and until all of the Senior
Indebtedness has been paid in full:

 

(A) Payee shall not, directly or indirectly, commence, prosecute, or participate
in any lawsuit, action, or proceeding, whether private, judicial, equitable,
administrative, or otherwise (including, without limitation, any bankruptcy case
against the Company or any of the Company’s assets), provided that, Payee may
file a proof of claim in an Insolvency Proceeding involving the Company, which
proof of claim shall indicate Payee’s subordination hereunder;

 

(B) Payee shall not demand or accept any payment on the Subordinated
Indebtedness, except to the extent expressly permitted under the terms of
Section 5(a)(i) hereof; and

 

A-2



--------------------------------------------------------------------------------

(C) Payee shall have no right either to (a) obtain a Lien on or possess any
assets of the Company, or (b) enforce any Liens in, foreclose, levy, or execute
upon, or collect or attach any of any of the Company’s assets, whether by
judicial action or otherwise.

 

(iii) Payment Blockage; Release of Payment Blockage. If a default has occurred
and is continuing under the Senior Loan Documents, the Senior Lenders (or a
representative thereof) shall have the right to deliver to the Company and Payee
a notice of such default demanding that payments be suspended on the
Subordinated Indebtedness (a “Payment Blockage Notice”). Once a Payment Blockage
Notice has been so delivered, payments on the Subordinated Indebtedness shall be
suspended as contemplated by Section 5(a)(i) for so long as such default
continues; provided, however, that if such default continues for a period of
more than 180 days without the Senior Lenders accelerating demand for payment of
the Senior Indebtedness in accordance with its terms, then, until the Senior
Lenders demand payment of the Senior Indebtedness, the Company shall,
notwithstanding the terms of Section 5(a)(i), be permitted to make payments
under the Subordinated Indebtedness in accordance with the terms of this Note
and Payee shall have the right to institute proceedings to enforce payment of
this Note and to levy on assets to enforce payment of this Note.

 

(b) Insolvency Proceeding.

 

(i) The subordination provisions set forth herein shall continue in full force
and effect upon the commencement of a Bankruptcy Case as contemplated under
Section 510(a) of the Bankruptcy Code (all references herein to the Company
being deemed to apply to the Company as a debtor-in-possession and to a trustee
for the Company’s estate in a Bankruptcy Case), and irrespective of the terms of
any plan of reorganization adopted therein, to and shall apply with full force
and effect with respect to all Indebtedness incurred by the Company, subsequent
to such commencement.

 

(ii) The subordination arrangements set forth here shall continue in full force
and effect notwithstanding the occurrence of any Bankruptcy Case, and in
furtherance thereof the Liens granted by the Borrower to Senior Lenders shall be
reinstated to the extent any Senior Lender is required to turn over, redeem,
refund, pay, or otherwise transfer to the bankruptcy estate of the Company any
amount received on account of the Senior Indebtedness (or as a result thereof
any portion of the Liens granted by the Payee to Senior Lenders that is
released), and the Senior Indebtedness so reinstated shall have the same
benefits hereunder as if the Senior Indebtedness had never been paid.

 

A-3



--------------------------------------------------------------------------------

(c) Modifications of Indebtedness.

 

(i) Senior Indebtedness Modifications. Nothing contained in this Note shall
preclude the Senior Lenders from discontinuing the extension of credit to the
Company (whether under the Senior Loan Agreement or otherwise) or from taking
(without notice to Payee) any other action in respect of the Senior Indebtedness
or the Collateral which the Senior Lender is otherwise entitled to take with
respect to the Senior Indebtedness or the Collateral. The Senior Lender shall
have the right, without notice to or consent from Payee, to amend, supplement,
or modify the Senior Indebtedness, in any manner whatsoever. Payee waives notice
of any such action, amendment, supplement, or modification, and agrees that no
such action, amendment, supplement, or modification shall affect, release, or
impair the provisions of this Note.

 

(ii) Subordinated Indebtedness Modifications. Payee understands and agrees that
none of the Subordinated Indebtedness, or any of the documents, instruments, and
agreements evidencing such Indebtedness, including, without limitation, this
Note, be modified or amended without the prior written consent of Senior
Lenders.

 

(d) Payments Received by Payee. Except to the extent expressly permitted by
Sections 5(a)(i) or 5(a)(iii), if any payment, distribution, Collateral, or
proceeds thereof is received by Payee from the Company with respect to the
Subordinated Indebtedness prior to the payment in full of all of the Senior
Indebtedness, Payee shall receive and hold the same in trust as trustee for the
benefit of the Senior Lenders and shall forthwith deliver such payment,
distribution, or proceeds to Senior Lender in precisely the form received
(except for the endorsement or assignment by Payee where necessary), for
application on any of the Senior Indebtedness, due or not due, in which case
that amount shall be deemed an amount paid on the Senior Indebtedness rather
than this Note and Payee shall, after payment in full of the Senior
Indebtedness, be subrogated to the rights of the Senior Lenders with respect to
that amount. In the event of the failure of Payee to make any such endorsement
or assignment to Senior Lender, Senior Lender and any of its officers or agents
are hereby irrevocably authorized to make such endorsement or assignment.

 

  (6) Waivers; Governing Law. (a) The Company hereby waives presentment, demand
for performance, notice of non-performance, protest, notice of protest and
notice of dishonor. No delay on the part of Payee in exercising any right
hereunder shall operate as a waiver of such right or any other right hereunder
and any waiver of any right hereunder by Payee shall be in writing, duly signed
by Payee, shall only apply with respect to the specific instance involved and
shall not impair any other rights of Payee or the

 

A-4



--------------------------------------------------------------------------------

obligations of the Company in any other respect or at any other time. The rights
and remedies herein provided shall be cumulative and not exclusive of any rights
or remedies provided by law. No course of dealing between the Company and Payee
shall operate as a waiver of any rights by Payee. This Note is being delivered
in and shall be construed in accordance with the laws of the State of New York,
without regard to conflicts of law principles.

 

(b) Payee shall not (i) contest, protest, object to, interfere with, seek to
enjoin or invoke or utilize any provision of any document, law or equitable
principle, or otherwise take any action whatsoever which might prevent, delay,
or impede any exercise of rights or remedies by Senior Lenders under any Senior
Loan Document or applicable law in respect of the Collateral, including without
limitation, any action of foreclosure, or (ii) contest the validity or
enforceability of the Senior Indebtedness or the validity, perfection, priority,
or enforceability of the Liens granted by any the Company to Senior Lenders (it
being understood and agreed that the terms of this Note shall govern even if
part or all of the Senior Indebtedness or the Liens granted by the Company in
favor of Senior Lenders are avoided, disallowed, set aside, or otherwise
invalidated in any judicial proceeding or otherwise). Payee waives any and all
rights it may have to require Senior Lender to marshal assets, to exercise
rights or remedies in a particular manner, or to forbear from exercising such
rights and remedies in any particular manner or order. Subordinated Creditor
hereby waives and postpones any right it may have to be subrogated to the rights
of Senior Lender unless and until all Senior Indebtedness has been paid in full.

 

  (7) Notices. All notices and other communications pursuant to this Note shall
be in writing and deemed to be sufficient if contained in a written instrument
and shall be deemed to be given if delivered personally, via facsimile, sent by
nationally recognized overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the parties at the
following address (or such other address for a party as shall be specified by
like notices):

 

Notices to the Company:      The TriZetto Group, Inc.        567 San Nicholas
Drive, Suite 367        Newport Beach, CA 92660        Facsimile No.: (949)
219-2198        Attention: General Counsel        With a copy to:        K.C.
Schaaf        Stradling Yocca Carlson & Rauth        660 Newport Center Drive,
Suite 1600        Newport Beach, CA 92660-6422        Facsimile No.: (949)
725-4100

 

A-5



--------------------------------------------------------------------------------

Notices to Payee:      IMS Health Incorporated        1499 Post Road       
Fairfield, CT 06824        Facsimile No.: (203) 319-4552        Attention:
General Counsel        With a copy to:        Keith A. Pagnani        Sullivan &
Cromwell LLP        125 Broad Street        New York, NY 10004        Facsimile
No.: (212) 558-3588

 

All such notices and other communications shall be deemed to have been received
(a) in the case of personal delivery, on the date of such delivery, (b) in the
case of a facsimile, when the party receiving such copy shall have confirmed
receipt of the communication, (c) in the case of delivery by nationally
recognized overnight courier, on the business day following dispatch, and (d) in
the case of mailing, on the third business day following such mailing.

 

  (8) Severability. If any provision in this Note is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions in
this Note will remain in full force and effect. Any provision of this Note held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

 

  (9) Assignment of Note. The Company shall not be permitted to assign or
transfer this Note or any of its obligations under this Note in any manner
whatsoever except with the prior written consent of Payee.

 

  (10) Successors and Assigns. Subject to the restrictions contained in Section
8 above, the rights and obligations of the Company and Payee of this Note shall
be binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties.

 

  (11) Amendments. This Note may be modified only by written agreement signed by
the party against whom enforcement of any waiver, change or discharge is sought
and subject to Section 12 below.

 

A-6



--------------------------------------------------------------------------------

  (12) Third Party Beneficiary. The Senior Lenders are intended third party
beneficiaries of the agreements set forth in Section 5 of this Note. Payee
understands and agrees that none of the Subordinated Indebtedness or any other
document, instrument or agreement evidencing all or any part of the Subordinated
Indebtedness may be modified or amended without the prior written consent of
Senior Lender.

 

  (13) Entire Agreement. This Note constitutes the final written expression of
all of the terms of the agreement between the parties hereto regarding the
subject matter hereof, is a complete and exclusive statement of those terms, and
supersedes all prior and contemporaneous agreements, understandings and
representations between the parties.

 

  (14) Definitions. As used in this Note, the following terms shall have the
following meanings:

 

“Bankruptcy Case” means any proceeding commenced by or against the Company,
under any provision of the Bankruptcy Code or under any other federal or state
bankruptcy or insolvency law, including assignments for the benefit of
creditors, the appointment of a receiver, formal or informal moratoria,
compositions, extensions generally with its creditors, or proceedings seeking
reorganization, arrangement, liquidation, dissolution, or the winding up of the
Company, or other similar relief, and all converted or succeeding cases in
respect thereof

 

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. Section
101, et seq.), as amended, and any successor statute.

 

“Collateral” means all assets and property of Company of any kind or nature,
whether real or personal, tangible or intangible, now existing or hereafter
created or acquired, wherever located, and any proceeds thereof, at any time
subject to a Lien in favor of Senior Lender under any of the Senior Loan
Documents.

 

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under capital leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of the Company, irrespective of whether
such obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations owing under hedge agreements, and (g) any obligation
guaranteeing or intended

 

A-7



--------------------------------------------------------------------------------

to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other party that
constitutes Indebtedness under any of clauses (a) through (f) above.

 

“Insolvency Proceeding” means any proceeding commenced by or against any person
under any provision of the Federal Bankruptcy Code, or under any other
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any party other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, notice of Lien, levy or assessment, pledge,
hypothecation, assignment, deposit arrangement, security agreement, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also includes reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting real property.

 

“Senior Lender” means Wells Fargo Foothill, Inc. and “Senior Lenders” means
Wells Fargo Foothill, Inc. and each of the other lenders that are parties to the
Senior Loan Agreement.

 

“Senior Indebtedness” means all obligations (whether now outstanding or
hereafter incurred, contingent or non-contingent, liquidated or unliquidated, or
primary or secondary) of the Company in respect of (a) principal under the
Senior Loan Agreement or any other Senior Loan Document (or any refinancing
agreement entered into with respect thereto), (b) interest and premium, if any,
in respect of the Indebtedness referred to in clause (a) above, (c) all fees
payable pursuant to any Senior Loan Document (or a refinancing agreement entered
into with respect thereto), (d) all other obligations (including costs,
expenses, or otherwise) of the Company to the Senior Lenders under or arising
pursuant to any Senior Loan Document (or to any third party under provisions of
a refinancing agreement entered into with respect thereto), including all costs
and expenses incurred by the Senior Lenders in connection with its (or their)
enforcement of any rights or remedies under the Senior Loan Documents,
including, by way of example, attorneys fees, court costs,

 

A-8



--------------------------------------------------------------------------------

appraisal and consulting fees, auctioneer fees, rent, storage, insurance
premiums, and like items, and irrespective of whether allowable as a claim
against the Company in any Insolvency Proceeding, and (e) post-petition interest
on the Indebtedness referred to in clauses (a) through (d) above, at the rate
provided for in the instrument or agreements evidencing such Indebtedness,
accruing subsequent to the commencement of an Insolvency Proceeding (whether or
not such interest is allowed as a claim in such Insolvency Proceeding).

 

“Senior Loan Agreement” means that certain Credit Agreement entered into among
the Company, the lenders identified therein, and Senior Lender, as the arranger
and administrative agent for the lenders therein, dated December , 2004.2004, as
amended (including any amendment and restatement thereof), modified, renewed,
refunded, replaced, or refinanced in whole or in part from time to time.

 

“Senior Loan Documents” means the Senior Loan Agreement and any note or notes
executed by the Company in connection with the Senior Loan Agreement and payable
to any lenders under the Senior Loan Agreement, and any other agreement entered
into, now or in the future, by the Company and any Senior Lenders in connection
with the Senior Loan Agreement, as amended (including any amendment and
restatement thereof), modified, renewed, refunded, replaced, or refinanced in
whole or in part from time to time, including any agreement extending the
maturity of, consolidating, or otherwise restructuring all or any portion of the
Indebtedness under such agreement or any successor or replacement agreement and
whether by the same or any other agent, lender, or group and whether or not
increasing the amount of Indebtedness that may be incurred thereunder.

 

“Subordinate and Junior in Right of Payment” means that (a) no part of the
Subordinated Indebtedness shall have any claim to the assets of the Company on a
parity with or prior to the claim of the Senior Indebtedness, and (b) unless and
until the Senior Indebtedness has been paid in full, except to the extent
expressly permitted pursuant to Sections 5(a)(i) and 5(a)(iii)of this Note,
Payee shall not take, demand, or receive from the Company, and the Company shall
not make, give, or permit, directly or indirectly, by set-off, redemption,
purchase, or in any other manner, any payment on account of the Subordinated
Indebtedness.

 

“Subordinated Indebtedness” shall mean, collectively, all Indebtedness and other
obligations of the Company to Payee under this Note or under any other document,
instrument, or agreement relating to Indebtedness under this Note, whether the
sums represent principal, interest, dividends, costs, attorneys fees, charges,
or other obligations relating to Indebtedness

under this Note due or not due, whether incurred directly or indirectly and
whether absolute or contingent, including, without limitation, any claim for
breach of a representation or warranty or any right of rescission.

 

[SIGNATURE PAGE FOLLOWS]

 

A-9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Note as of the day and year
first written above.

 

THE TRIZETTO GROUP, INC. By  

/s/ James C. Malone

--------------------------------------------------------------------------------

Name:   James C. Malone Title:   Chief Financial Officer

 

Accepted:

 

IMS HEALTH INCORPORATED By  

/s/ Robert H. Steinfeld

--------------------------------------------------------------------------------

Name:   Robert H. Steinfeld Title:  

Senior Vice President, General Counsel and

Corporate Secretary

 

A-9